Case 3:14-cr-00175-WHA Document 1023-17 Filed 03/01/19 Page 1 of 3




                EXHIBIT 17
    Case 3:14-cr-00175-WHA Document 1023-17 Filed 03/01/19 Page 2 of 3




                             CPUC Fact Sheet
         PG&E Vegetation Management Spending

Spending on Vegetation Management approved in recent General Rate Cases:
  • Pacific Gas and Electric Company(PG&E)receives authorization for funding for
    vegetation management in their General Rate Cases(GRCs), with new authorization
    every three years. The authorizations for spending from 2007 through 2019 are contained
      in Decision 07-03-044, Decision 11-05-018, Decision 14-08-032. and Decision 17-05-
      013.


  • The GRCs approve spending for broad categories of funding, such as "vegetation
    management" and occasionally for specific projects if requested by the utility.

  • Spending for vegetation management is tracked in a "one way balancing account," which
    means that if the utility does not spend all the authorized funds, the unused funds are
    returned to consumers. The utility cannot divert the funds to other spending areas or to
      profits.

  • Of the $150.4 million spent so far in 2017 on vegetation management, $15.6 million has
    been spent in the North Coast Division (containing Sonoma, Humboldt, and Mendocino
    Counties)and $4.7 million has been spent in the North Bay Division(Napa, Marin, and
      parts of Solano Counties).

          Table showing 2011-2017 history ofPG&E annualspending($ million)
                                   on vegetation management

                                     PG&E         CPUC         PG&E
                                    Requested   Authorized     Spent
                    2017              $201.0      $201.0       $150.4
                                                                YTD
                    2016             $198.8       $198.8       $198.7
                    2015             $194.2       $194.2       $194.1
                    2014             $190.0       $190.0       $189.7
                    2013             $180.0       $161.5       $161.6
                    2012             $180.0       $161.5       $161.5
                    2011             $180.0       $161.5       $161.6




                                                           California Public Utilities Commission
    Case 3:14-cr-00175-WHA Document 1023-17 Filed 03/01/19 Page 3 of 3




Direction to PG&E to Take Increased Efforts to Reduce Fire Risk due to Drought
Emergency

   • June 2014: The California Public Utilities Commission(CPUC)directed PG&E to take
       remedial measures to reduce fires given the Governor's drought declaration ofJanuary
       2014(Resolution ESRB-4"). and allowed PG&E to seek recovery of these incremental
       costs outside of the GRC process. This additional funding was on top of vegetation
       management funding already authorized in the GRCs.

   • April 2016: The CPUC granted PG&E recovery of $26.2 million in for drought related
     expenditures for major fire risk mitigation activities in 2014,(i.e., enhanced vegetation
     inspection/mitigation, wild land urban interface protection, high fire risk tree
     identification/mitigation, fuel reduction, emergency response access, detection of forest
     disease/infection, and early detection and response to wildfires).(See D.16-04-004 in
       A.15-Q5-016.)


   • November 2016: PG&E filed A.16-10-019 seeking, among other things, $34 million for
       activities in 2015 responding to the Drought Declaration and ESRB-4 regarding enhanced
       fire risk mitigation/vegetation management activities. This request is still pending at the
       CPUC.


   • The CPUC expects PG&E to file a new application in late 2017 seeking recovery of
     drought-related expenditures for incremental fire risk mitigation activities undertaken in
       2016.


Although the Governor issued an Executive Order in April 2017 ending the Drought State of
Emergency, the declaration directed state agencies "to continue response activities that may be
needed to manage the lingering drought impacts to people and wildlife". The California Tree
Mortality State of Emergency issued in October 2015 by Governor Brown regarding the bark
beetle infestation and resulting tree mortality remains in effect. The CPUC has not rescinded
ESRB-4,and work by the utilities to comply with it and the Tree Mortality Emergency
continues.




                                                             California Public Utilities Commission
